Title: From Thomas Jefferson to Joel Barlow, 10 December 1807
From: Jefferson, Thomas
To: Barlow, Joel


                        
                            Dear Sir
                            
                            Washington Dec. 10. 07.
                        
                        I return you mr Law’s letter with thanks for the communication. I wish he may be a true prophet as to peace
                            in 6. months. it is impossible that any other man should wish it as much as I do; altho’ duty may controul the wish. the
                            desire of peace is very much strengthened in me by that which I feel in favor of the great subjects of yours & mr
                            Fulton’s letters. I had fondly hoped to set those enterprizes into motion with the last legislature I shall meet. but the
                            chance of war is an unfortunate check. I do not however dispair that the proposition of amendment may be sent down this
                            session to the legislatures. but it is not certain. there is a snail-paced gate for the advance of new ideas on the
                            general mind, under which we must acquiesce. a 40. years experience of popular assemblies has taught me that you must give
                            them time for every step you take. if too hard pushed, they baulk & the machine retrogrades. I doubt whether precedence
                            will be given to your part of the plan before mr Fulton’s. people generally have more feeling for canals & roads than
                            education. however I hope we can advance them with equal pace. if the amendment is sent out this session, returned to the
                            next, and no war takes place, we may offer the plan to the next session in the form of a bill, the preparation of which
                            should be the work of the ensuing summer. I salute you affectionately
                        
                            Th: Jefferson
                            
                        
                    